Citation Nr: 0318463	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  99-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1972 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which denied the appellant's application to reopen a 
previously denied claim of service connection for a nervous 
disorder.  The Board, in an August 2000 decision, granted the 
appellant's application to reopen and remanded the reopened 
claim for further evidentiary development.  


REMAND

In that August 2000 remand, the Board noted that a June 1975 
admission notice from the VA Hospital (VAH) at Marion, 
Indiana, indicated a court of law committed him to that 
facility in May 1975.  The evidence of record, which reveal 
no indication of schizophrenia prior to the June 1975 VA 
hospital records, include service medical records that are 
silent as to psychiatric complaints or findings.  The 
appellant alleges he received treatment for a psychiatric 
disorder within the first year of his separation from 
service, and a medical professional in a July 1998 report and 
in June 1999 testimony opined that the appellant's 
schizophrenia manifested earlier than first reflected in the 
record, meaning prior to the June 1975 hospitalization.  The 
Board reported in the earlier remand that records of that 
court proceeding, in particular any psychological evaluation 
and/or any supporting psychiatric treatment records, would be 
helpful in determining when the onset of the appellant's 
currently diagnosed schizophrenia occurred.  

In October 2000, the RO wrote the court at issue concerning 
this case.  The RO enclosed a VA Form 21-4142 (JF) ( 
Authorization and Consent to Release Information to VA), and 
asked the court to provide legible copies of any and all 
records pertaining to all court proceedings that led to the 
appellant's commitment in 1975, including any records of 
psychological or psychiatric treatment or evaluation used to 
support the court's action.  To date, the record does not 
show an answer from the court, nor does it indicate that the 
RO conducted any follow-up inquiries to the court.  

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326 (2002).  VA must provide the claimant and 
his with notice of required information and evidence not 
previously provided that is necessary to substantiate the 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (requires notification of evidence needed to 
substantiate claim and of VA's or appellant's 
responsibilities with respect to evidence).  VA must also 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  

If they are attainable, the court records in this case loom 
as extremely significant evidence.  The appellant reports he 
underwent treatment within one year of separation from 
service, which would trigger the presumptive provisions of 
38 C.F.R. § 3.309(a) (2002).  The record includes medical 
evidence documenting treatment for what evidentially was 
diagnosed as schizophrenia on June 4, 1975, just one year and 
two months after the appellant separated from service on 
April 2, 1974.  The VAH report from that hospitalization 
indicated that the court's action was in May 1975, and it is 
likely that the court based its decision on treatment records 
or consultations prior to that date - in other words, within 
the one year period following service.  In light of this, the 
one attempt to obtain records from the court, with no 
response, no follow-up inquiry, and no effort to tell the 
appellant or his representative of the lack of evidence from 
this source, fails to satisfy the requirements of the VCAA.  

Accordingly, the case is REMANDED for the following actions.

1.  Using the authorization provided by 
the appellant, again request records of 
any and all court proceedings that led to 
the appellant's commitment by the court 
to the VAH in Marion, Indiana, in May 
1975.  In particular, obtain copies of 
any psychological evaluations the court 
ordered and any and all psychiatric 
treatment and/or evaluation records that 
may have been submitted in his case.  If 
necessary, conduct follow-up inquiries 
with the court, by letter and telephone, 
and request further information from the 
appellant and/or his guardian, if 
applicable, to facilitate the search for 
these documents.  All evidence obtained 
must be associated with the claims file.  

2.  If, and only if, the actions in 
paragraph (1) fail to obtain the evidence 
therein sought, provide the entire claims 
file to a VA psychiatrist.  Ask the 
psychiatrist to opine, based on the 
evidence of record and her/his expertise, 
whether it is at least as likely as not 
that the symptoms of psychiatric illness, 
first evidenced in June 1975, were 
manifested during service or within one 
year of service.  The rationale for the 
opinion must be set forth in a report of 
examination associated with the claims 
file.  

3.  After receipt of any and all new 
evidence, adjudicate the issue of service 
connection for schizophrenia, claimed as 
a nervous condition, on a de novo basis.  
If the determination remains unfavorable 
to the appellant, the RO should furnish 
he and his representative a supplemental 
statement of the case and provide an 
opportunity to respond prior to referring 
the case to the Board for further action.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




